internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no 860f tam-108896-14 industry director financial services large business international taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------- -------------------------------- ----------------------------- ----------------- ------- no conference held legend --------------------------------- -------- ----------------------------------------- -------------- taxpayer subsidiary bank a state a statutory trust year ------------------------------ rating agency clearing agency rmb securities a b c d e f g h ------------------------- ------- -------------------------------------------------------- ----- -------------- -------------- -------------- -------------- ---------------- ---------------- ---- tam-108896-14 i j k l m n o p q r s t u v w x y year year year year year month month month month date date date m n p q issue s ------------ -------- -- -------------- ------ ---- ---------------- ------- -------------- ---- ---- ---------------- ----------------------- -------------- --------------------- ----------------------------- ----------------------- ------- ------- ------- ------- ------- --------- ------- ---------------- ----------- ---------------------- ---------------------------- ----------------------------- ---- --------- ---- ---- whether subsidiary may take a capital_loss from the sale_or_exchange of remic regular interests whether subsidiary may take an ordinary_loss on a retained remic residual_interest under sec_860f of the internal_revenue_code and sec_1 860f- b iv of the treasury regulations tam-108896-14 conclusion s subsidiary may take a capital_loss from the sale_or_exchange of remic regular interests subsidiary may take an ordinary_loss on a remic residual_interest under sec_860f and sec_1_860f-2 facts taxpayer is the parent parent of a life-nonlife consolidated_group hereinafter the group subsidiary is a subsidiary of taxpayer and is a life_insurance_company both for statutory accounting purposes and as defined under sec_816 background at the time of the transaction described below subsidiary owned a portfolio of a residential mortgage backed securities rmb securities consisting of regular interests in real_estate mortgage investment conduits remics the rmb securities were purchased by taxpayer between year and year the rmb securities were backed primarily by subprime mortgages by year many of the rmb securities were reported by subsidiary as other than temporarily impaired for statutory accounting purposes and as partially worthless under sec_166 at the time of the transaction the rmb securities had a face value of approximately dollar_figureb an adjusted tax basis of dollar_figurec a statutory accounting statement value of approximately dollar_figured and a fair value of approximately dollar_figuree according to one of taxpayer’s internal projections the cash flows to be received from the rmb securities were approximately dollar_figuref between month year and month year dollar_figureg between month year and month year and the balance or dollar_figureg in the following h years all of the rmb securities were held outside of the closed block of assets dedicated to taxpayer’s demutualized policyholders the transaction in month year subsidiary formed a statutory trust statutory trust year trust under the laws of state a the trust elected to be treated as a remic with the calendar_year as its taxable_year under the terms of the trust agreement subsidiary as depositor sold all of its right title and interest in the rmb securities in exchange for remic regular and residual interests subsidiary retained the right to pursue certain claims with respect to the rmb securities assignment of the rmb securities was intended to be a sale of the rmb securities by the subsidiary to the trust the trust also received a perfected first priority secured interest in the rmb securities to perfect the assignment of the rmb securities to the trust and the subsequent grant of security to the indenture trustee for the benefit of the noteholders subsidiary caused the rmb securities to be registered in the name of or endorsed to the indenture trustee an tam-108896-14 independent third party pursuant to the indenture the rmb securities were deposited in a securities account in the name of the indenture trustee with the clearing agency no legal opinion was obtained regarding whether the transfer of the rmb securities to the trust constituted a true sale in part because of the parent guaranty discussed below the trust issued two classes of securities the notes and a certificate the notes represent remic regular interests and state that the noteholders have the benefit of the parent guaranty and the make-whole guaranty the notes are secured_by the rmb securities the notes were initially issued to subsidiary which immediately sold them to capital market investors noteholders for their market and face value of dollar_figurei the certificate represents a remic residual_interest the certificate was retained by subsidiary and is subject_to transfer restrictions to prevent transfers to disqualified persons subsidiary as holder of the certificate is the beneficiary of the trust but subsidiary’s rights to the trust estate are subject_to the trust’s obligations to the noteholders under the indenture and to the security_interest over the trust assets granted to the indenture trustee for the benefit of the noteholders each note bears an issue_date of date provides for semi-annual payments beginning date and has a maturity_date of date on each semi-annual payment_date prior to the maturity_date of the notes interest on the notes is payable at j percent as well as a principal payment in the amount of k percent of the initial principal balance of the notes ie dollar_figurel payments of principal and interest from the rmb securities are based on the cash flows of the underlying securitized mortgages on each semi-annual payment_date prior to the maturity_date of the notes distributions from the trust to pay the noteholders are made in accordance with the cash_flow waterfall specified in the indenture payments of principal and interest to the noteholders are not however directly linked to the payments of principal and interest from the rmb securities the cash_flow from the rmb securities for each semi-annual period prior to the maturity_date of the notes was projected to exceed significantly the amount of principal and interest payable on the notes and the parent guaranty fees for such period and this has in fact been the case the certificate holder is entitled to receive any cash collected on the rmb securities remaining for distribution after principal and interest on the notes and the parent guaranty fee discussed below are paid up to a limit of m percent of the initial_amount of the notes in month year a balloon payment of n percent of the initial principal balance or dollar_figureo is due to the noteholders together with interest then due and payable after repayment of the notes the certificate holder is entitled to any remaining net assets in the trust taxpayer provided two forms of guaranties to the noteholders pursuant to the parent guaranty taxpayer unconditionally guarantees the prompt and complete payment of principal and interest on the notes when due in return for the parent guaranty tam-108896-14 taxpayer receives a fee parent guaranty fee at the rate of p percent per year of the principal balance of the notes prior to each payment_date taxpayer also provided a make-whole guaranty designed to protect the noteholders against a reduction in the cash_flow of the trust available to make payments on the notes due to extraordinary prepayments on the rmb securities in that event taxpayer agreed to pay a make-whole premium designed to compensate noteholders for interest that would be foregone as a result of any such prepayment of principal on the notes on an ongoing basis the underlying rmb securities had to generate approximately dollar_figureq which amount decreased slightly for each subsequent semi-annual period as principal on the notes was amortized in cash_flow semi-annually to cover interest principal and parent guaranty fees the cash_flow from the rmb securities for each semi-annual period was projected to exceed this amount significantly but was not projected to cover the entire cost of the balloon payment of principal on the notes due in month year under the terms of the indenture on the maturity_date of the notes or the payment_date following an acceleration_event an auction will be held for the sale of the rmb securities pursuant to a plan_of_liquidation of the trust bids for the rmb securities will be solicited from a list of nationally recognized broker dealers subsidiary the initial purchasers and their affiliates are allowed to bid in the auction prior to accepting the highest auction price the auction advisor must first notify subsidiary of the highest auction price and subsidiary will be given two days to respond with a counteroffer the auction advisor may accept a third-party bid only if no higher counteroffer is received from subsidiary or its affiliates if the auction bids received are insufficient to cover the remaining principal balance and any unpaid interest on the notes any unpaid make- whole premium and unpaid trust expenses the trustee will not settle with any bidder until taxpayer pays the amount of any deficiency under the parent guaranty the noteholders were advised that the secondary mortgage market was experiencing disruptions that might continue to adversely affect the value of the rmb securities the noteholders were also advised that subsidiary was conducting an investigation into the accuracy of the offering materials provided to the original investors in the rmb securities and that subsidiary was considering bringing misrepresentation and related claims based on alleged inaccuracies in such materials to compensate it for losses suffered from investing in the rmb securities in reliance on such misrepresentations because these losses had already been suffered by subsidiary as of the time ownership of the rmb securities was transferred to the trust and because the related claims were not assets that are permitted be held by a remic the rights to any recoveries in such actions were not transferred to the trust and remained with subsidiary the indenture included an acknowledgement from investors that certain personnel of the initial purchasers not involved with the offering of the notes may have material non-public information about the rmb securities that will not be disclosed to tam-108896-14 investors subsidiary understands that such personnel of an initial purchaser may have obtained non-public information if eg such initial purchaser itself owned interests in the rmb securities of the same class as the rmb securities or participated in the original offering of those rmb securities a condition of the issuance of the notes was that they receive an m rating from rating agency the rating of the notes was based on the rating of taxpayer in light of its full and unconditional guaranty with respect to payment of interest and principal on the notes and any make-whole premium under the indenture if the indenture trustee is requested to take any_action or give any consent approval or waiver including an amendment or default related to any of the rmb securities it must act as directed by taxpayer as guarantor under the parent guaranty or if taxpayer’s rating from rating agency has declined below n as directed by taxpayer and a specified percentage of the noteholders investors were advised that the rating agency did not assess the rmb securities or the structure of the notes in determining the rating of the notes and that the rating did not derive or relate in any way to the quality of the rmb securities or the mortgage loans securitized by the rmb securities at the time of the transaction approximately r percent of the rmb securities had a p rating or lower and s percent were rated q or lower however the fair value of the rmb securities was approximately dollar_figuree or approximately dollar_figuret greater than the original principal_amount of the notes which provided a substantial amount of cushion to the noteholders pricing of the notes was based on the price of u s treasuries with comparable maturities plus u at the time of issuance of the notes a standard v senior unsecured corporate bond issue of taxpayer would typically be priced at w treasuries plus x or about y less than the notes accounting treatment statement of statutory accounting principles ssap 91r dictates that a transfer of financial_assets will be accounted for as a sale if three criteria are met the first criteria is that the transferred assets have been isolated from the transferor that is put presumptively beyond the reach of the transferor and its creditors even in bankruptcy or receivership a_trust arrangement such as the arrangement at issue in this case would satisfy sale criteria if other facts and circumstances demonstrated that the transferred financial_assets had been put beyond the reach of the transferor and its creditors accountants for subsidiary concluded that sale accounting was not appropriate for ssap 91r purposes due to the failure to satisfy the first criteria they noted that counsel was unable to provide a legal true sale opinion as proof that the risk and rewards of ownership have transferred and that the inability to obtain a legal true sale opinion was a strong indicator the assets were not isolated in the event of receivership because all three criteria must be met to account for the transaction as a sale taxpayer did not further evaluate the accounting for the transaction for ssap 91r purposes in tam-108896-14 its accounting treatment taxpayer and subsidiary accounted for the transaction as a secured financing taxpayer’s tax treatment beginning in year the trust elected to be a remic that has issued one class of regular interests represented by the notes and one class of residual_interest represented by the certificate subsidiary intends to claim a capital_loss in year under sec_165 on the sale of the notes to the third party investors measured by the difference between the issue_price of the notes and their allocated tax basis subsidiary also intends to amortize an ordinary_loss over the expected life of the remic based on the difference between the issue_price of the certificate and subsidiary’s allocated tax basis in the certificate pursuant to sec_860f sec_860f provides that the adjusted bases of the regular and residual remic interests received in exchange for a transfer of property shall be equal to the aggregate adjusted bases of the property transferred the adjusted_basis shall be allocated among the regular and residual interests received in proportion to the respective fair market values of the interests sec_1_860g-1 provides that if the interest is in a class that is retained by the sponsor the issue_price is its fair_market_value on the pricing date as defined in sec_1_860f-2 if any or if none the startup_day regardless of whether the property exchanged therefor is publicly traded subsidiary’s basis allocation and estimated_tax losses -----------------are summarized below aggregate fmv allocated issue amount tax tax basis tax basis price realized loss notes -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ---------------------------------------------- certificate -------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- ---------------------------------------------- taxpayer took the position that subsidiary’s sale of the remic regular interests resulted in a capital_loss under sec_165 equal to the difference between the subsidiary’s allocated tax basis in the remic regular interests and their issue_price taxpayer also tam-108896-14 took the position that subsidiary would apply the rules of sec_860f and sec_1_860f-2 and deduct the excess of its basis in the remic residual_interest over the issue_price of the remic residual_interest over the anticipated weighted average life of the remic v years service position the service questioned whether subsidiary’s transaction resulted in the formation of a remic for federal tax purposes specifically the service asked whether considering the facts and circumstances ie the parent and make-whole guaranties the subsidiary’s right of last bid under the auction procedures the subsidiary’s retention of the certificate and the subsidiary’s nontax treatment of the transaction as a secured financing the subsidiary did not transfer the benefits_and_burdens_of_ownership of the securities to the trust and the rmb securities should not be treated as transferred to the trust for tax purposes if the subsidiary did not transfer the rmb securities to the trust in exchange for remic regular and residual interests then the service suggested that the transaction should be recast as a secured loan in the form of the notes issued by taxpayer and subsidiary that are collateralized by the rmb securities if so taxpayer would not be entitled to recognize a capital_loss on the sale of the notes under sec_165 and also would not be entitled to an ordinary_loss on a retained remic residual_interest under sec_860f and sec_1_860f-2 because a remic was not validly formed law and analysis we have been asked to determine whether subsidiary is allowed a capital_loss from the sale_or_exchange of the remic regular interests and whether subsidiary is allowed a loss on the remic residual_interest under sec_860f and sec_1_860f-2 taxpayer states that it complied with the remic statute and regulations and it is therefore entitled to a capital_loss upon the sale of the remic regular_interest as well as a loss on the retained residual_interest the remic statute and regulations clearly evidence a congressional intent that these rules be the exclusive means for determining remic characterization the remic statute and regulations provide rules regarding the treatment of mortgage securitizations if certain requirements have been met the legislative_history of sec_860a through 860g of the code further emphasizes that the tax consequences of remic transactions are governed exclusively by the remic rules the senate report on the tax_reform_act_of_1986 which added sec_860a through 860g to the code states that congress enacted the remic rules to clarify the considerable uncertainty concerning the federal_income_tax treatment of real_estate mortgages traded on secondary markets and multiple class arrangements used in the packaging of such tam-108896-14 mortgages see s rep no 99th cong 2d sess pincite et seq the senate report states that congress believed the best_method to clarify this uncertainty was to provide a new type of vehicle for the issuance of such multiple class securities and to provide rules that are as comprehensive as possible for the taxation of all transactions relating to the use of such vehicles id pincite the conference_report on the tax_reform_act_of_1986 states the conferees intend that where the requirements for remic status are met that the exclusive set of rules for the treatment of all transactions relating to the remic and to holders of interests therein are to be those set forth in the provisions of the conference agreement h_r rep no 99th cong 2d sess at ii-230 application of these rules is thus elective and the tax consequences of a remic transaction follow from such election sec_860d and regulations thereunder set forth a list of requirements that must be met for an entity to qualify for remic treatment as noted above the service asked whether taxpayer failed to form a remic for tax purposes and whether the transaction should therefore be recast as a secured lending transaction here taxpayer and subsidiary have satisfied the requirements of sec_860d and all statutory and regulatory remic requirements have been met the trust made an election to be treated as a remic all of the interests in which consist of one class of remic regular interests described as notes and one residual_interest described as the certificate held by subsidiary title to the rmb securities was transferred to the trust and indenture trustee in addition the remic rules specifically envision that a remic sponsor has a choice of either retaining its interests in the remic or transferring them this electivity is evident in the rules governing the timing of a sponsor’s recognition of gain_or_loss with respect to those interests under sec_860f a sponsor does not recognize gain_or_loss upon transfer of any property to a remic in exchange for regular or residual interests in the remic a sponsor receives a basis in the regular and the residual interests received equal to the aggregate basis of the property transferred to the remic and such basis is allocated among those interests in proportion to their respective fair market values sec_860f if and when a sponsor sells any such remic interest to a third party the sponsor may then recognize gain_or_loss equal to the difference between its adjusted tax basis in the interest sold and the amount received sec_1 860f- b a sponsor may also retain either a remic regular or residual_interest if the issue_price of a retained_interest is more or less than the sponsor’s basis in that interest then the sponsor has unrecognized_gain or loss in the interest and the sponsor recognizes gain_or_loss with respect to the retained regular or residual_interest in accordance with the applicable rules see sec_860f and d sec_1_860f-2 through iv here the sponsor sold the remic regular_interest and retained the residual_interest a result permitted by the statute and regulations tam-108896-14 because subsidiary met the requirements under the statute and regulations for remic characterization subsidiary is entitled to a capital_loss upon the sale of its regular interests and is also permitted to recognize loss on its residual_interest ratably over the anticipated life of the trust under sec_860f caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
